Exhibit 10.19




EQUITY SUBSCRIPTION AGREEMENT


          This Equity Subscription Agreement (the “Agreement”) is made and
entered into as of January 9, 2003 between Nortek Holdings, Inc., a Delaware
corporation (the “Company”), Nortek Inc., a Delaware corporation (“Nortek”), and
Daroth Investors LLC (the “Investor”).


          WHEREAS, the Company, Nortek and K Holdings, Inc., a Delaware
corporation (“K Holdings”) have entered into an Agreement and Plan of
Recapitalization, dated as of June 20, 2002, as amended (as the same may be
amended from time to time by the parties in accordance with its terms, the
“Recapitalization Agreement”), pursuant to which the parties thereto have
agreed, upon the terms and subject to the conditions set forth therein, to
consummate the Transactions (as defined therein); and


          WHEREAS, the Investor desires to invest $1,012,000 (the “Investment
Amount”) in the Company (the “Investment”) at a per share purchase price equal
to the Redemption Consideration (as defined in the Recapitalization Agree ment).


          NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties herein contained, the Company, Nortek, and the
Investor hereby agree as follows:


          1.Daroth Closing.


 

          (a)Time and Place. The closing of the transaction contem plated by
this Agreement (the “Daroth Closing”) shall be immediately after the execution
of the Engagement Letter (as defined below) and, subject to Section 1(e) hereof,
concurrently with the payment to Investor of the amounts owing thereunder.
Notwithstanding the forgoing, for purposes of the Recapitalization Agreement and
the Transactions contemplated thereby, the Investment shall be deemed to be part
of the K Stock Purchase (as defined in the Recapitalization Agreement) and to
occur concurrently therewith.


 

          (b)Termination. If the Recapitalization Agreement has been terminated
pursuant to its terms, the obligations of the Company, Nortek and the Investor
pursuant to this Agreement shall terminate without liability of either party to
the other.


 

          (c)Subscription. Upon the terms and subject to the conditions set
forth herein, the Investor hereby subscribes for and agrees to purchase at
Daroth Closing, and the Company and Nortek do hereby agree to sell to the
Investor and deliver to the Investor 22,000 shares of Class A Common Stock (as
defined in the Recapitalization Agreement) (the “Investor Shares”) for a per
share purchase price equal to the Redemption Consideration, for an aggregate
purchase price equal to the Investment Amount.


 

          (d)Ancillary Agreement. On or prior to the Daroth Closing, the
Investor shall execute the stockholders agreement substantially in the form
attached to the Recapitalization Agreement (the “Stockholders Agreement”) and
the registration rights agreement substantially in the form attached to the
Stockholders Agreement (the “Registration Rights Agreement”) and the Investor
shall be treated as a “Third Party Investor” (as defined in the Stockholders
Agreement) for all purposes of the Stockholders Agreement and the Registration
Rights Agreement.


 

          (e)Delivery. On or prior to, and in connection with, the Daroth
Closing, (a) the Investor shall (i) deliver to the Company the executed
Stockholders Agreement and Registration Rights Agreement as provided in Section
1(d) hereof and (ii) pay to the Company the Investment Amount, and (b) the Com
pany shall issue and deliver to the Investor a certificate representing the
Investor Shares.


 

          (f)Conditions Precedent.


 

          (i) The obligation of the Investor to deliver the Investment Amount is
subject to the condition that (x) the parties to the Recapitalization Agreement
shall be consummating the Transac tions, (y) the representations and warranties
of the Company con tained in Section 3 hereof shall be true and correct at such
time, and (z) the Investor shall have been paid a fee of $10 million pursuant to
the engagement letter, by and among the Investor, the Company and Nortek, dated
January 9, 2003 (the “Engagement Letter”).


 

          (ii) The obligations of the Company to consum mate the transactions
described herein is subject to the following conditions: (w) the Investor shall
have delivered the Investment Amount and the executed Stockholders Agreement and
Registration Rights Agreement to the Company, (x) the parties to the
Recapitaliza tion Agreement shall be consummating the Transactions in accor
dance with the terms thereof, and (y) the representations and warran ties of the
Investor contained in Section 2 hereof shall be true and correct at such time.


          2.Representations and Warranties of the Investor. The Investor
represents and warrants as follows:


 

          (a)Federal Securities Laws Matters. The Investor acknowl edges receipt
of advice from the Company that (i) the Investor Shares have not been registered
under the Securities Act of 1933 (the “Securities Act”), (ii) the Investor
Shares must be held indefinitely and the Investor must continue to bear the
economic risk of the investment therein, unless such Investor Shares are
subsequently regis tered under the Securities Act, or an exemption from such
registration is available, (iii) it is not anticipated that there will be any
public market for the Investor Shares in the foreseeable future, (iv) Rule 144
promulgated under the Securities Act will not be available in the foreseeable
future with respect to the sales of any Investor Shares and neither the Company
nor Nortek has made any covenant to make such rule available, (v) when and if
the Investor Shares may be disposed of without registration in reliance upon
Rule 144, such disposition can be made only in limited amounts and in accordance
with the terms and conditions of such rule, (vi) if the exemption afforded by
Rule 144 is not available, public sale of the Investor Shares without
registration will require the availability of an exemption under the Securities
Act, (vii) the restrictive legend in the form set forth in the Stockholders
Agreement shall be placed on the certificate(s) representing the Investor Shares
and (viii) a notation shall be made in the appropriate records of the Company
indicating that the Investor Shares are subject to restrictions on transfer and,
if the Company should in the future engage the services of a stock transfer
agent, appropriate stop-transfer restrictions will be issued to such transfer
agent with respect to the Investor Shares.


 

          (b)Investor Status. Either (i) the Investor is an “accredited
investor” as such term is defined in Rule 501(a) promulgated under the
Securities Act or (ii) (A) the Investor’s financial situation is such that the
Investor can afford to bear the economic risk of investing in the Company for an
indefinite period of time, (B) the Investor can afford to suffer complete loss
of its investment in the Investor Shares, (C) the Investor’s knowledge and
experience in financial and business matters are such that the Investor is
capable of evaluating the merits and risks of the Investor’s investment in the
Investor Shares, and (D) the Investor understands and has taken cognizance of
all the risk factors related to the purchase of the Investor Shares.


 

          (c)Due Execution and Delivery. The Investor has duly execut ed and
delivered this Agreement and has executed, or will execute, the Stockholders
Agreement and the Registration Rights Agreement; this Agreement and, when
executed, the Stockholders Agreement and the Registration Rights Agreement,
constitute legal, valid and binding obligations of the Investor, enforceable in
accor dance with their respective terms; and no consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by the
Investor in connection with the execu tion and delivery of this Agreement, the
Stockholders Agreement or the Registration Rights Agreement, or the performance
of the Investor’s obligations hereunder or thereunder.


          3.Representations and Warranties of the Company and Nortek. Each of
the Company and Nortek represents and warrants as follows:


 

          (a)Organization Form. Each of the Company and Nortek is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority to own or lease and
operate its properties and to carry on its business as now conducted.


 

          (b)Authority. Each of the Company and Nortek has all requisite power
and authority to enter into and perform all of its obligations under this
Agreement and to carry out the transactions contemplated hereby.


 

          (c)Actions Authorized. Each of the Company and Nortek has taken all
actions necessary to authorize it to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Company and Nortek
and constitutes a legal, valid and binding obligation of the Company and Nortek
enforceable in accordance with its terms.


 

          (d)Required Filings and Approvals. The execution and delivery of this
Agreement by the Company and Nortek and the consummation of the transactions
contemplated hereby by the Company and Nortek do not require a consent, approval
or authorization of, or filing, registration or qualification with, any
governmental authority on the part of the Company and Nortek, other than the
filings, registrations or qualifications (i) that may be required under
Regulation D under the Securities Act, (ii) that may be required under the state
securities laws or “blue sky” laws of any state of the United States of America
that may be required to be made or obtained, all of which the Company and Nortek
will comply with prior to the date of the Daroth Closing and (iii) which, in the
aggregate, will not have a material adverse effect on the Company or Nortek.


 

          (e)No Conflicts. None of the execution, delivery or perfor mance of
this Agreement by the Company or Nortek will conflict with the organiza tional
documents of the Company or Nortek in effect immediately after the Daroth
Closing, or result in any material breach of, or constitute a material default
under any material contract, agreement or instrument to which the Company or
Nortek is a party or by which it or any of its assets is bound.


 

          (f)Due Execution and Delivery. Each of the Company and Nortek has duly
executed and delivered this Agreement and has executed, or will execute, the
Stockholders Agreement and the Registration Rights Agreement; this Agreement
and, when executed, the Stockholders Agreement and the Registration Rights
Agreement constitute legal, valid and binding obligations of the Company and
Nortek, enforceable in accordance with their respective terms; and no consent,
approval, authorization, order, filing, registration or qualification of or with
any court, governmental authority or third person is required to be obtained by
the Company or Nortek in connection with the execution and delivery of this
Agreement, the Stockholders Agreement or the Registration Rights Agreement or
the perfor mance of the Company’s or Nortek’s obligations hereunder or
thereunder.


          4.Miscellaneous.


 

          (a)Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement and their respective successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.


 

          (b)Waiver. Either party hereto may by written notice to the other (i)
extend the time for the performance of any of the obligations or other actions
of the other party under this Agreement; (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement; and
(iii) waive or modify performance of any of the obligations of the other party
under this Agreement. Except as provided in the preceding sentence, no action
taken pursuant to this Agreement, including, without limitation, any
investigation by or on behalf of either party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein. The waiver by either party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeed ing breach and no failure by
either party to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s rights or privileges hereunder or shall be deemed a
waiver of such party’s rights to exercise the same at any subsequent time or
times hereunder.


 

          (c)Amendments. Neither this Agreement nor any term or provision hereof
may be amended, modified, waived or supplemented orally, but only by a written
instrument executed by the parties hereto.


 

          (d)Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be assign
able by either the Company, Nortek or the Investor without the prior written
consent of the other parties hereto. Notwithstanding the forgoing, the Investor
may assign its rights pursuant to this Agreement to a Permitted Transferee (as
defined in the Stockholders Agreement) so long as such Permitted Transferee
agrees to be bound by the terms of the Stockholder Agreement in accordance with
Section 1.2(b) of the Stockholders Agreement.


 

          (e)Applicable Law. This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflicts of law.


 

          (f)No Additional Representations. Neither the Company, Nortek, nor the
Company is making any representations or warranties with respect to Nortek, the
Company, or the merits of the Investment or the Transactions.


 

          (g)Third Party Beneficiary. Kelso & Company, L.P. and K Holdings shall
each be a third party beneficiary to this Agreement and shall be entitled to
enforce the rights of Nortek and the Company hereunder.


 

          (h)Delivery of Documents. The Company shall deliver to the Investor
the annual and quarterly financial statements that it provides to the other
investors in the Company at substantially the same time as so provided.


 

          (i)Investment. The Investor shall be considered a designee of K
Holdings for purposes of the Recapitalization Agreement and the Transactions
contemplated thereby, and accordingly, the amount of K Holdings’ investment
under the Recapitalization Agreement shall be reduced by the Investment Amount.
Notwithstanding the forgoing sentence, as provided for herein, the Investor
shall purchase the Class A Common Stock (as opposed to the Nortek Holdings
Preference Stock (as defined in the Recapitalization Agreement) that K Holdings
or its designees are purchasing under the Recapitalization Agreement).


          IN WITNESS WHEREOF, the Company, Nortek and the Investor have executed
this Agreement as of the date first above written.



  NORTEK HOLDINGS, INC.     By:  /s/ Kevin W. Donnelly         Name: Kevin W.
Donnelly    Title: Vice President, Secretary     NORTEK, INC.     By:  /s/ Kevin
W. Donnelly         Name: Kevin W. Donnelly    Title: Vice President, Secretary
    DAROTH INVESTORS LLC     By:  /s/ Peter H. Rothschild           Name: Peter
H. Rothschild    Title: Managing Member    







387243-New York S5A
